EXAMINER COMMENTS
Response to Amendment
The following is in reply to the applicants’ submission (e.g. After Final amendment, remarks, etc.) filed on September 1, 2021.
With respect to 35 U.S.C. 112(f), the examiner’s comments in the office action (Non-Final, dated January 6, 2021, pages 2-3) are maintained and fully incorporated by reference herein.
The rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn in light of the amendment to the claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
As a result of the addition of the “substrate thinning step…” (lines 7-8 of Claim 1), Claims 1 through 5 now overcome the prior art and the rejections under 35 U.S.C. 103 in the previous office action have been withdrawn.  The applicants’ remarks [page 5 of submission] are fully incorporated by reference herein.
It is further noted that substrate thinning of a piezoelectric substrate is well-known as disclosed by U.S. Publication 2012/0198672 to Ueda et al (hereinafter “Ueda”).  Ueda discloses such substrate thinning by polishing a piezoelectric substrate (e.g. ¶¶ [0030], [0049]).  However, Ueda does not teach or mention anything about the piezoelectric substrate having one surface as a negatively-polarized surface and another surface as a positively-polarized surface, where substrate thinning specifically occurs by grinding and polishing the negatively-polarized surface of the piezoelectric substrate.
Accordingly, Claims 1 through 5 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896